DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and the drawings do not disclose the limitation of “electrically coupling one or more injection-molded solder pillars between the at least one qubit chip and the interposer chip”, as recited in claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0141073) in view of Lewandowski et al. (US 2020/0259064).
Lu et al. discloses, as shown in Figures, a method comprising:
	coupling at least one chip (100) to an interposer chip (106) via one or more solder interconnects (114); and
	forming one or more solder pillars (206) between the at least one chip and the interposer chip that are in parallel with the one or more solder interconnects.
Lu et al. further discloses the one or more solder interconnects and the one or more solder pillars are formed by electroplate process [0045].  Lu et al. does not disclose the at least one chip is qubit chip, and the one or more solder interconnects and the one or more solder pillars are injection-molded soldering.  However, Lewandowski et al. discloses a method of coupling a qubit chip (310,510,604) to an interposer (306, 506, 602) using electroplate process, injection-molded soldering, etc.  Note Figures and [0059] of Lewandowski et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to forming the chip of Lu et al. being the qubit chip, such as taught by Lewandowski et al. in order to process the multi-complicated tasks faster, and since injection-molded soldering and electroplate are commonly used to form the solder interconnects/pillars and they are interchangeable.

Regarding claim 10, Lu et al. and Lewandowski et al. disclose the one or more injection-molded solder pillars maintain a uniform gap between the at least one qubit chip and the interposer [0064] and (Figures).

Regarding claim 11, Lu et al. and Lewandowski et al. disclose a melting point of the one or more injection-molded solder pillars (206) is higher than a melting point of the one or more injection-molded solder interconnects (114) [0030].

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0141073) in view of Lewandowski et al. (US 2020/0259064) and further in view of Barwicz et al. (US 2019/0162902).
Regarding claim 12, Lu et al. and Lewandowski et al. disclose the method as explained in the above rejection.  Lu et al. and Lewandowski et al. do not disclose the one or more injection-molded solder pillars are superconductors.  However, Barwicz et al. discloses a method comprising one or more high melting point solder pillars (130) having the same composition (SnAgCu, etc.) as the claimed invention, which is inherent that the one or more injection-molded solder pillars are superconductors.  Note Figures and [0023]-[0024] of Barwicz et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the one or more solder pillars of Lu et al. and Lewandowski et al. being superconductors, such as taught by Barwicz et al. in order to in order to significantly reduce the cracking risk of the solder interconnects and to greatly improve the reliability of the package structure.

Regarding claim 13, Lu et al., Lewandowski et al. and Barwicz et al. disclose the one or more injection-molded solder pillars having the same composition (SnAgCu, etc., [0023]-[0024]) as the claimed invention, therefore, it is inherent that a yield strength of the one or more injection-molded solder pillars is between 3,000 pounds per square inch and 15,000 pounds per square inch, and is higher than a yield strength of the one or more injection-molded solder interconnects.

Regarding claim 14, Lu et al., Lewandowski et al. and Barwicz et al. disclose the one or more injection-molded solder pillars are binary tin alloys, tertiary tin alloys, or quaternary tin alloys [0023]-[0024].

Regarding claim 15, Lu et al., Lewandowski et al. and Barwicz et al. disclose the one or more injection-molded solder pillars support the at least one qubit chip in a direct thermalization packaging scheme, in a chip stacking packaging scheme, or in an area array socket packaging scheme (see Figures).

Regarding claim 16, Lu et al., Lewandowski et al. and Barwicz et al. disclose the one or more injection-molded solder pillars are located in corners of the interposer chip, or are formed in a continuous loop along a perimeter of the interposer chip (see Figures 7A-7D of Lu et al.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897